Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10, 15 and 16 and species (i): particles of inorganic mineral material in the reply filed on 2/1/2021 is acknowledged. The traversal is on the ground(s) that it would not be a burden upon the Examiner to search and consider the species (i) and species (iv): expandable microspheres at the same time.  The examiner agrees.  Accordingly, claims 1-10, and 14-16, and species (i), and species (iv) are under consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-178449 (JP’449) as evidenced by “Wollastonite Product Data Review Sheet”, Fibertec, Inc., 2019.   
JP’449 discloses a molding composition comprising 100 parts by weight of polyvinyl chloride, 0.01 to 10 parts of needle-shaped inorganic particles with an 
100 parts by weight of polyvinyl chloride
to 10 parts by weight of needle-shaped inorganic particles
0-100 parts by weight of plasticizer. 
Polyvinyl chloride: 
100/(100+0.1+0) x100% = 100%
100/(100+10+100) x100% = 48%
Needle-shaped inorganic particles:
0.1/(100+0.1+0) x100% = 0.1%
10/(100+10+100) x100% = 4.8%
Plasticizer:
100/(100+10+100) x100% = 48%
Based on above calculation, the molding composition contains 48-100% by weight of polyvinyl chloride, 0.1 to 4.8% by weight of needle-shaped inorganic particles and up to 48% by weight of a plasticizer.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the proportions of the polyvinyl chloride, inorganic particles, plasticizer and lubricant will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such proportions are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the proportions of the polyvinylchloride, inorganic particles, plasticizer and lubricant in the ranges instantly claimed motivated by the desire to provide a polyvinyl chloride molded article which is excellent in plate-out preventability.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244017 to Tresino et al. (Tresino) in view of JP’449 and evidenced by “Wollastonite Product Data Review Sheet”, Fibertec, Inc., 2019.   


    PNG
    media_image1.png
    323
    377
    media_image1.png
    Greyscale

The plastisol has an elongation at break of 294% (example 1, table 1).    The polyvinyl chloride has a K-value of 50 to 90 (paragraph 17).  
Tresino does not explicitly disclose the plastisol comprising elongated inorganic mineral particles.  
JP’449, however, discloses a molding composition comprising 100 parts by weight of polyvinyl chloride, 0.01 to 10 parts of needle-shaped inorganic particles with an aspect ratio of 5 or more, and a Mohs hardness of 3 or more (abstract).  The molding composition further includes 0-100 parts by weight of a plasticizer comprising phthalates, or trimellitates (p 3).  The aspect ratio of the needle-shaped inorganic particles is from 5 to 40 (p 3).  The needle-shaped inorganic particles 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include needle-shaped inorganic mineral particles in an amount disclosed in JP’449 in the plastisol of Tresino motivated by the desire to provide a polymeric skin that is excellent in plate-out preventability.   

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013224996 (DE’996) in view of JP’449.   
DE’996 discloses a molded skin for an airbag cover comprising a sheet of a plasticized thermoplastic vinyl polymer material and particles of a tear promoting agent dispersed therein (paragraphs 6, and 24-26).  The thermoplastic vinyl polymer material comprises polyvinylchloride (PVC) particles and said PVC particles can be melted onto the surface of the particles of a tear promoting agent comprises (paragraph 6).  The particles of tear promoting agent are thus adsorbed on the surface of the PVC particles.  The particles of a tear promoting agent have a melting temperature above the melting temperature of PVC particles (paragraph 6).  The particles of a tear promoting agent comprise nanoclay having a diameter of 1-5 nm and a length of from 50 to 3000 nm (p 5).  The aspect ratio of the tear promoting 
DE’996 does not explicitly disclose the molded skin obtained from the composition comprising a lubricant.      
JP’449, however, discloses a molding composition comprising 100 parts by weight of polyvinyl chloride, 0.01 to 10 parts of needle-shaped inorganic particles with an aspect ratio of 5 or more, and a Mohs hardness of 3 or more (abstract).  The molding composition further includes 0-100 parts by weight of a plasticizer comprising phthalates, or trimellitates (p 3).  The aspect ratio of the needle-shaped inorganic particles is from 5 to 40 (p 3).  The needle-shaped inorganic particles comprise wollastonite particles.   The molding composition further includes 0.1-5 parts by weight of lubricant corresponding to the claimed usual remaining additive (p 2).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a lubricant disclosed in JP’449 in the molding composition of DE’996 motivated by the desire to facilitate processing and handling of the materials.  

Claims 1-6, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015067738 (JP’738).  
JP’738 discloses a flexible molded skin for an airbag cover made from a resin composition comprising a thermoplastic resin powder, hollow particles, fine particles and other components (page 2, lines 61-75; page 13, lines 511-516; and figure 3).  The thermoplastic resin powder comprises polyvinyl chloride (page 2, lines 71-75).  The hollow particles or the fine particles are equated to the claimed tear promoting agents.  The hollow particles comprise spherical expandable microspheres having a particle size of from 10 to 50 microns (page 8, lines 299-300).  The spherical shape indicates an aspect ratio of 1, meeting the claimed aspect ratio of maximum 5.  The fine particles comprise inorganic particles having a particle size of 0.001 to 30 microns and taking any shape including a spherical shape, needle shape or a plate shape (page 7, lines 251-263).  The fine particles are adsorbed on the surface of the hollow particles (figure 3).  The fine particles comprise talc, mica or carbonate (p 7, lines 271-277).  The hollow particles and fine particles are present in an amount of 1 to 20 parts by weight based on 100 parts by weight of the thermoplastic resin powder (page 11, lines 448-450).  Other components can be a plasticizer or an antioxidant agent and each of which can be incorporated in the resin composition in an amount of 0.1 to 200 parts by weight wherein the antioxidant agent is equated to the claimed usual remaining additive.  The plasticizer comprises maleate, sebacate or phthalate (page 10, lines 388-406).   The content of the remaining additives overlap the claimed range.  
Thermoplastic resin powder:  100 parts or 31-99 wt%

100/(20+200+100) x100% = 31%

Hollow particles/fine particles: 1 to 20 parts, or 1.0 -6.3 wt%
1/(1+0.1+0.1+100) x100%= 0.99% or 1.00% 
20/(20+200+100) x100% = 6.25% or 6.3%

Plasticizer: 0.1 to 200 parts or 0.1 to 63 wt%
0.1/(1+0.1+100) x100%= 0.099% or 0.1%
200/(20+200+100) x100% = 62.5% or 63%

The resin composition can include 31-99 wt% thermoplastic powder, 1-6.3 wt% hollow particles/fine particles, and 0.1-63 wt% plasticizer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the proportions of the PVC, the plasticizer and the antioxidant agent in the resin composition will not support the patentability of subject matter encompassed by the prior art unless there 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PVC in the range instantly claimed motivated by the desire to provide a resin composition that is excellent in surface properties.       
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer in the range instantly claimed motivated by the desire to enhance processing and handling of the material.     
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the antioxidant agent in the range instantly claimed motivated by the desire to help stabilize the resin composition.     
This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP’738 as applied to claim 1 above, further in view of in view of JP’449 and evidenced by “Wollastonite Product Data Review Sheet”, Fibertec, Inc., 2019.   
JP’738 does not explicitly disclose the fine particles having an aspect ratio of at least 5 and incorporated in the resin composition in an amount of 0.5 to 4 wt%.  

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate acicular wollastonite disclosed in JP’449 in the molding composition of JP’738 motivated by the desire to provide a flexible molded skin that is excellent in plate-out preventability.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788